Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 28 October 2019.  Claims 1-20 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 
In claim 7, line 1, the limitation “the wearable device” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 6 recites a wearable device being worn by each user, but a wearable device is not recited in claim 1, from which claim 7 depends.  The Examiner cautions that if the applicant amends claim 7 to depend from claim 6 instead of claim 1, the applicant should clarify if it is only a single of the wearable devices that comprises a wearable audio device, or if all of 
In claim 8, line 4, the limitation “each wearable audio device” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 7, from which claim 8 depends, only recites “a wearable device” (singular) not a plurality of wearable devices.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1 and 14, the claims recite the limitations of identifying at least one path of common travel for the plurality of users within the indoor space based upon the IMU tracking data; and generating a map of the indoor space, the map comprising a set of boundaries defining the at least one path of common travel.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1 and 13) that the various steps are being executed by a computing device does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1 and 14 recite the additional limitation of receiving inertial measurement unit (IMU) tracking data about a plurality of users traversing an indoor space.  The receiving step recited in claims 1 and 14 are recited at a high level of generality (i.e., as a general means of gathering IMU tracking data about a plurality of users), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Claim 14 further recites the additional limitations of a processor; a memory coupled to the processor; and a software program stored on the memory.  The processor; memory coupled to the processor; and software program stored on the memory merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The processor; memory coupled to the processor; and software program stored on the memory are recited at a high level of generality and 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the identifying or generating steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-13 and 15-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the addition limitations of receiving additional IMU tracking data about an additional plurality of users traversing the indoor space, the additional IMU tracking data indicating a deviation on the at least one path of common travel are further steps that, under their broadest reasonable interpretation, are mere data gathering, which is a form of insignificant extra solution activity. 
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordari et al. (US 2017/0370728). 
With respect to claim 1, Kordari et al. teach a computer-implemented method (see at least Abstract and ¶[0056]-[0057]) comprising: receiving inertial measurement unit (IMU) tracking data about a plurality of users traversing an indoor space (see at least ¶[0032]-[0033], [0036]-[0038]) and [0053]); identifying at least one path of common travel for the plurality of users within the indoor space based upon the IMU tracking data (see at least Figs. 2-3 and ¶[0036]-[0053]); and generating a map of the indoor space, the map comprising a set of boundaries defining the at least one path of common travel (see at least ¶[0033]-[0035], [0048] and [0054]-[0055]).  
With respect to claim 2, Kordari et al. teach receiving additional IMU tracking data about an additional plurality of users traversing the indoor space, the additional (see at least ¶[0032], [0041] and [0051]-[0052] – Kordari et al. teaches that the map is updated based on additional information and as new updates are received, and determining that a node or path is not commonly visited or visited again such that the node is removed upon such determination).  
With respect to claim 3, Kordari et al. teach refining the map of the indoor space based upon the deviation on the at least one path of common travel, wherein refining the map comprises adjusting a position of at least one of the set of boundaries (see at least ¶[0032] and [0041]-[0052]). 
With respect to claim 4, Kordari et al. teach wherein the set of boundaries are proximate to the at least one path of common travel (see at least ¶[[0041]-[0052]).
With respect to claim 5, Kordari et al. teach wherein global positioning system (GPS) data is inaccurate in identifying the at least one path of common travel within the indoor space (see at least ¶[0033] and [0039] – Kordari et al. discusses that GPS data can be used for global localization but that such data maybe unavailable or not necessary).  
With respect to claim 6, Kordari et al. teach wherein the IMU tracking data is received from a wearable device that is worn or otherwise carried by each of the plurality of users while traversing the indoor space (see at least ¶[0033]).  
With respect to claim 10, Kordari et al. teach filtering the IMU tracking data to remove anomalous data prior to generating the map of the indoor space (see at least ¶[0035] and [0041]-[0044].
(see at least ¶[0043]-[0048]).
With respect to claim 12, Kordari et al. teach wherein the path of common travel is defined by a deviation from a mean of the IMU tracking data about the plurality of users traversing the indoor space (see at least ¶[0044] and [0049]).  
With respect to claims 14-16, 18 and 20, please see the rejections above with respect to claims 1-4 and 11-12, which are commensurate in scope to claims 14-16, 18 and 20 with claims 1-4 and 11-12 being drawn to a computer-implemented method and claims 14-16, 18 and 20 being drawn to a corresponding computing device. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kordari et al. in view of Sanders et al. (US 2013/0253818).
With respect to claim 7, Kordari et al. teaches that the wearable device is a mobile phone, but does not explicitly teach wherein the wearable device comprises a wearable audio device.  However, such matter is taught by Sanders et al. (see at least ¶[0010] and [0018]-[0033]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sanders et al. which teaches that the wearable device comprises a wearable audio device with the 
With respect to claim 8, Kordari et al. do not explicitly teach detecting a triggered audio pin with a known location proximate the wearable audio device; estimating a location of each wearable audio device triggering the audio pin based upon the known location of the audio pin and a known range of the audio pin; and refining the map of the indoor space based upon the estimated location of each wearable audio device.  However, such matter is suggested by Sanders et al. (see at least ¶[0018]-[0033]).    It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sanders et al. which teaches detecting a triggered audio pin with a known location proximate the wearable audio device; estimating a location of each wearable audio device triggering the audio pin based upon the known location of the audio pin and a known range of the audio pin; and refining the map of the indoor space based upon the estimated location of each wearable audio device with the system of Kordari et al. as both systems are directed to the navigation of indoor spaces and both systems use inertial data within navigation devices as a person navigates a space and one of ordinary skill in the art would have recognized the established function of detecting a triggered audio pin with a known location proximate the wearable audio device; estimating a location of each wearable audio device triggering the audio pin based upon the known location of the audio pin 
With respect to claim 13, Kordari et al. do not explicitly teach translating the map of the indoor space into audio navigation instructions for output at a wearable audio device.  However, such matter is suggested by Sanders et al. (see at least ¶[0018]-[0033]).    It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sanders et al. which teaches teach translating the map of the indoor space into audio navigation instructions for output at a wearable audio device with the system of Kordari et al. as both systems are directed to the navigation of indoor spaces and both systems use inertial data within navigation devices as a person navigates a space and one of ordinary skill in the art would have recognized the established function of teach translating the map of the indoor space into audio navigation instructions for output at a wearable audio device and would have predictably applied it to improve the system of Kordari et al.
With respect to claim 19, please see the rejections above with respect to claim 13, which are commensurate in scope to claim 19 with claim 13 being drawn to a computer-implemented method and claim 19 being drawn to a corresponding computing device. 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kordari et al. in view of design choice. 
	With respect to claims 9 and 17, Kordari et al. discloses the claimed invention, as discussed above, except that the plurality of users comprises a dataset of at least 50 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667